

117 HR 4284 IH: Clean Drinking Water Equity Act
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4284IN THE HOUSE OF REPRESENTATIVESJune 30, 2021Mr. Ruiz introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act with respect to assistance for disadvantaged communities, and for other purposes.1.Short titleThis Act may be cited as the Clean Drinking Water Equity Act.2.Assistance for disadvantaged communitiesSection 1452(d)(2)(A) of the Safe Drinking Water Act (42 U.S.C. 300j–12(d)(2)(A)) is amended by striking 35 percent and inserting 40 percent. 